Case 8:20-cv-00043-SB-ADS Document 191-39 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3720




  Summary Judgment Ex. 33
 Case 8:20-cv-00043-SB-ADS Document 191-39 Filed 05/14/21 Page 2 of 4 Page ID
                                  #:3721



1                       DECLARATION OF JOSEPH BLEVINS
2
3          I, Joseph Blevins, pursuant to 28 U.S.C. § 1746, hereby declare and state
4    as follows:
5          1.      I am over the age of eighteen and reside in Willowgrove,
6    Pennsylvania.
7          2.      I have personal knowledge of the following facts, which I could
8    and would testify to if I were called to testify as a witness.
9          3.      In the summer of 2017, I received a direct mail solicitation
10   regarding relief for my federal student loans.
11         4.      In early August 2017, I called the phone number listed on the
12   mailer. I ended up speaking to several representatives [over multiple calls] on
13   the day I called and enrolled. The representatives told me that their company
14   Direct Document Solutions could lower the interest rate on my student loans
15   and reduce the monthly payments on my student loans. They presented the
16   change to my loan as a refinance into a new loan. The representatives also
17   requested my bank account information and stated that the company’s fee was
18   $1,000. I agreed to enroll and signed the company’s contract electronically.
19         5.      During these calls, the representatives did not tell me that I was
20   signing up to consolidate my student loans. I had consolidated my student
21   loans the year before and would not have been interested in consolidating again.
22         6.      Immediately after I enrolled, I received an email with a payment
23   schedule and several application forms, including an application for an income-
24   driven repayment plan and a request to put my loans into forbearance for three
25   months. I printed the applications, signed and scanned them, and then sent the
26   signed applications back.
27
28
                                 DECLARATION OF JOSEPH BLEVINS
                                               1
 Case 8:20-cv-00043-SB-ADS Document 191-39 Filed 05/14/21 Page 3 of 4 Page ID
                                  #:3722



1          7.     Within approximately one month, my forbearance application was
2    approved, and I did not have to make a payment on my student loans for about
3    three months.
4          8.     On or about August 16, 2017, Direct Document Solutions charged
5    my bank account about $500 for my first payment.
6          9.     On or about September 18, 2017, Direct Document Solutions
7    charged my bank account about $500 for my second payment.
8          10.    The interest rate on my student loans did not change after I
9    enrolled with Direct Document Solutions.
10         11.    In approximately October 2017, I received a phone call from a
11   Direct Document Solutions representative, who asked me if I had any
12   information on the status of my student loan. I was upset and asked to speak
13   with a manager. I didn’t understand why they didn’t know the status of my
14   student loans, since that was the service I had paid them for. I asked the
15   manager for a refund, and Direct Document Solutions denied my request.
16         12.    Shortly after, I logged into Mohela and saw that my student loan
17   servicer Mohela denied my income-based repayment plan application. I
18   contacted Mohela and learned that Direct Document Solutions had not correctly
19   filled out the application and that information was missing from it. I provided
20   the missing information to Mohela during the call.
21         13.    On November 15, 2017, I filed a complaint about Direct Document
22   Solutions with the Better Business Bureau. Also on November 15, 2017, I
23   again contacted Direct Document Solutions and requested a refund. A few days
24   later, Direct Document Solutions provided me with a refund of the payments I
25   had made in August and September. A true and correct copy of the November
26   15, 2017 email including its attachment (which I forwarded to the Bureau) is
27
28
                                DECLARATION OF JOSEPH BLEVINS
                                             2
Case 8:20-cv-00043-SB-ADS Document 191-39 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:3723
